NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GABINO MORALES RAMIREZ,                         No.    14-72519

                Petitioner,                     Agency No. A200-242-344

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Gabino Morales Ramirez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and cancellation of removal. Our jurisdiction is governed



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

in part and dismiss in part the petition for review.

      We reject as unsupported by the record Morales Ramirez’s contentions that

the BIA ignored his “Transnational Criminal Organizations” argument and that the

agency applied incorrect case law.

      In his opening brief, Morales Ramirez fails to otherwise meaningfully

challenge the agency’s determination that his asylum application was untimely.

See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived). Morales

Ramirez also fails to challenge the agency’s dispositive determination that he

failed to establish that any harm he fears in Mexico would be on account of a

protected ground. Id. Thus, Morales Ramirez’s asylum and withholding of

removal claims fail.

        We lack jurisdiction to review the agency’s discretionary determination

that Morales Ramirez failed to show exceptional and extremely unusual hardship

to his qualifying relatives. See 8 U.S.C. § 1252(a)(2)(B)(i); see also Arteaga-De

Alvarez v. Holder, 704 F.3d 730, 736 (9th Cir. 2012) (court lacks jurisdiction to

                                           2                                  14-72519
review merits of hardship determination and only retains jurisdiction over

constitutional claims that have “some possible validity” (citation omitted)). To the

extent Morales Ramirez raises due process contentions as to the denial of

cancellation of removal, we reject his contentions. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error to prevail on a due process claim); see also

Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009) (the agency applies

the correct legal standard where it expressly cites and applies relevant case law in

rendering its decision). In light of this disposition, we need not reach Morales

Ramirez’s remaining contentions regarding the IJ’s discretionary denial of

cancellation of removal.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    14-72519